Citation Nr: 0522631	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1994 to August 1997 and who had unverified service 
from February 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for right 
carpal tunnel syndrome as not well grounded.  In a November 
1998 rating decision the New Orleans, Louisiana, RO denied 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  The case was subsequently transferred to the RO in 
Nashville, Tennessee.  The issue was remanded for additional 
development in November 2000 and July 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The evidence of record is insufficient to establish that 
the veteran has carpal tunnel syndrome caused by an 
established event, injury, or disease during active service.  


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in March 2001 
November 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer and certification to the Board.  
The service connection issue on appeal was re-adjudicated on 
the merits in a January 2002 rating decision.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the March 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in notice was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that records dated in September 2004 show the veteran 
failed to report for a scheduled VA examination and that 
information that may have been obtained at that time is 
unavailable.  VA regulations provide that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2004).  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Veterans Appeals (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the veteran contends that he has carpal tunnel 
syndrome incurred as a result of service.  Service medical 
records are negative for complaint, treatment, or diagnosis 
of carpal tunnel syndrome.  VA medical records dated in 
September 1997, approximately a month and half after the 
veteran's discharge from service, show he complained of right 
wrist pain onset a month and a half earlier.  He denied any 
injury, but noted he had been using his hands for mechanic 
and computer work.  The examiner's diagnosis was possible 
carpal tunnel syndrome.  Treatment records dated in February 
1998 noted the veteran reported he had been told that he had 
carpal tunnel syndrome to both wrists.  The diagnoses 
included bilateral carpal tunnel syndrome, by history.  A May 
1998 report noted the veteran was taking Indocin for carpal 
tunnel syndrome.  VA neurologic examination in August 1998 
was totally within normal limits except for mild bilateral 
thenar weakness without present atrophy.  The diagnoses 
included bilateral carpal tunnel syndrome.  No opinions as to 
etiology have been provided.

Based upon the available record, the Board finds the evidence 
is insufficient to establish that the veteran has carpal 
tunnel syndrome caused by an established event, injury, or 
disease during active service.  As noted in the November 2003 
remand order the available medical evidence is inconclusive 
as to whether the veteran has carpal tunnel syndrome as a 
result of service.  Although the diagnosis of possible carpal 
tunnel syndrome soon after service is suggestive of service 
incurrence, no opinions as to etiology nor definitive 
neurologic testing have been obtained.  The Board notes that 
efforts to obtain the evidence required in this case were 
unsuccessful because the veteran failed to report for the 
scheduled VA examination.

Although the veteran believes he has carpal tunnel syndrome 
as a result of active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds entitlement to 
service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.



ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


